        Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 1 of 26


                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    April 18, 2019

BY ECF
The Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Marcos Elias, 18 Cr. 419 (GHW)

Dear Judge Woods:

       The defendant in the above-captioned case, Marcos Elias, is scheduled to be sentenced on
April 25, 2019 at 2:00 p.m., after pleading guilty to conspiracy to commit wire fraud in violation
of 18 U.S.C. § 1349 (“Count One”), and aggravated identity theft in violation of 18 U.S.C.
§ 1028A(a)(1) and (b) (“Count Four”). The Government respectfully submits this letter in
advance of the sentencing and in response to the defendant’s sentencing submission filed on
April 11, 2019 (ECF No. 42) (“Def. Mem.”).

        As an initial matter, the Government does not have any objections to the Presentence
Investigation Report filed on April 17, 2019 (the “PSR”), which determined that the defendant’s
applicable United States Sentencing Guidelines (the “Guidelines”) sentence is 33 to 41 months’
imprisonment on Count One followed by a mandatory consecutive sentence of two year’s
imprisonment on Count Four and recommended a total sentence of 57 months’ imprisonment.
(PSR ¶ 64 and p. 18.) For the reasons set forth below, the Government respectfully submits that
the Court sentence the defendant to a term of imprisonment within the Guidelines sentencing
range on Count One, which together with the two-year mandatory minimum would be sufficient
but not greater than necessary to serve the purposes of sentencing and would be fair and
appropriate in this case.

I.     APPLICABLE LAW

       As the Court is aware, the Guidelines still provide strong guidance to the Court following
United States v. Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397 F.3d 103 (2d
Cir. 2005), although they are no longer mandatory. “[A] district court should begin all
sentencing proceedings by correctly calculating the applicable Guidelines range” – that range
“should be the starting point and the initial benchmark.” Gall v. United States, 552 U.S. 38, 49
(2007). As the Second Circuit has noted, although the Guidelines do not dictate a presumptively
         Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 2 of 26
Hon. Gregory H. Woods
April 18, 2019
Page 2 of 7

reasonable sentence, they are not merely a “body of casual advice.” United States v. Cavera,
550 F.3d 180, 189 (2d Cir. 2008) (en banc) (internal quotation marks omitted).

       After making the initial Guidelines calculation, a sentencing judge must then consider the
seven factors outlined in Title 18, United States Code, Section 3553(a): (1) “the nature and
circumstances of the offense and the history and characteristics of the defendant”; (2) the four
legitimate purposes of sentencing, as set forth below; (3) “the kinds of sentences available”; (4)
the Guidelines range itself; (5) any relevant policy statement by the Sentencing Commission; (6)
“the need to avoid unwarranted sentence disparities among defendants”; and (7) “the need to
provide restitution to any victims.” 18 U.S.C. § 3553(a)(1)-(7); see Gall, 552 U.S. at 50 & n.6.

        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, which are:

       (A)      to reflect the seriousness of the offense, to promote respect for the
                law, and to provide just punishment for the offense;

       (B)      to afford adequate deterrence to criminal conduct;

       (C)      to protect the public from further crimes of the defendant; and

       (D)      to provide the defendant with needed educational or vocational
                training, medical care, or other correctional treatment in the most
                effective manner.

18 U.S.C. § 3553(a)(2). To the extent the Court imposes a sentence outside the range
recommended by the Guidelines, the Court must “‘consider the extent of the deviation and
ensure that the justification is sufficiently compelling to support the degree of the variance.’”
Cavera, 550 F.3d at 189 (quoting Gall, 552 U.S. at 50).

II.    DISCUSSION

        The Government respectfully submits that the application of the statutory sentencing
factors set forth in Title 18, United States Code, Section 3553(a) supports the imposition of a
Guidelines sentence of 33 to 41 months’ imprisonment on Count One followed by the mandatory
consecutive two-year sentence of imprisonment on Count Four.

       A.      The Seriousness of the Defendant’s Conduct and the Need for Just
               Punishment

        First, a sentence within the Guidelines range is necessary to reflect the seriousness of the
defendant’s conduct and to provide just punishment for the offense. Here, the defendant
perpetrated a complex fraud scheme in which he assumed the identity of a member of a wealthy
Brazilian family (the “Victim”) in order to steal approximately $752,000 from a brokerage
account at a financial institution headquartered in Manhattan (“Firm-1”) by transferring it to a
         Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 3 of 26
Hon. Gregory H. Woods
April 18, 2019
Page 3 of 7

bank account under his control in Luxembourg. Then, after the defendant’s fraud succeeded, he
sought to assume the identity of other members of the same Brazilian family in order to steal
even more money from their accounts at a second financial institution headquartered in
Manhattan (“Firm-2”).

        The fraud began when Elias received a phone call from a childhood friend (“CW”) who
worked at the Firm. CW was tasked with trying to locate a contact for a Brazilian company (the
“Company”) owned by the Victim’s family that had a dormant brokerage account at the Firm
with deposits totaling approximately $752,000 (the “Company Account”). (PSR ¶ 16.) After
CW asked Elias about whether Elias knew anyone at the Company he could speak with
regarding the Company Account and Elias requested further information about the Company
Account, CW sent Elias an email containing confidential account information about the
Company Account, including the account number and account name. (Id.) Within five days of
receiving that email from CW, Elias set up a Gmail account in the Victim’s name and emailed
forged wire instructions to CW on the Company’s letterhead that were purportedly signed by the
Victim. (Id. ¶ 17.) Those wire instructions instructed CW to transfer all the money in the
Company Account to an account in the name of “Carrol Gardens Ltd.” owned by Elias’s
business associate. (Id.)

        After another Firm employee said that the money in the Company Account could only be
transferred to an account in the name of the Company (id.), Elias registered a Panamanian
company with a name similar to that of the Company (the “Spoofed Company”) and opened a
bank account for the Spoofed Company at a bank located in Luxembourg, a country historically
known for its bank secrecy (id. ¶ 19). One week after the Spoofed Company was constituted in
Panama, Elias sent another email purporting to be from the Victim to CW, this time from an
email address with a domain that appeared to be similar to the Company’s actual domain for its
email addresses. (Id. ¶ 18-19.) This latest email instructed CW to wire transfer all the money in
the Company Account to the Luxembourg bank account of the Spoofed Company and also
purported to be signed by the Victim. (Id. ¶ 19.) This time the wire transfer did succeed. On
July 15, 2014, the approximately $752,000 in the Company Account was transferred to the
Luxembourg bank account of the Spoofed Company, which was beneficially owned by Elias.
(Id.) Importantly, on May 27, 2015, two weeks after the Victim’s family notified the Firm of the
fraud, Elias closed the Luxembourg bank account and the Panama company was dissolved a few
weeks later on June 10, 2015. (Id. ¶ 21.)

        Having succeeded in stealing over $750,000 from the Company by using the Victim’s
identity, Elias did not stop his criminal conduct. Rather, he attempted to steal even more money
from the Victim’s family from another bank, Firm-2. (Id. ¶ 22.) On November 14, 2014, about
five months after he had stolen the money from the Company Account, Elias emailed CW with
the names of other members of the Victim’s family at Firm-2 so that CW could assist him in
finding other accounts that he could steal from. (Id.) In order to facilitate getting information
from Firm-2, Elias provided CW and another person who was helping them with forged powers
of attorney and a passport for another member of the Victim’s family that were sent to Firm-2.
(Id.) Fortunately, despite his best efforts, Elias did not succeed in fraudulently obtaining control
of other accounts belonging to the Victim’s family.
        Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 4 of 26
Hon. Gregory H. Woods
April 18, 2019
Page 4 of 7


        As described above, the defendant was the mastermind behind this fraud. While the
defendant appears to suggest that “[CW] and Marcos set up false email accounts and forged the
wire transfer instructions” (Def. Mem. at 11), that is simply inconsistent with the evidence.
When CW first reached out to Elias about the Company Account, CW was acting in good faith to
find a contact for the Company. Elias then misled CW, at least initially, into believing that Elias
was in contact with the Victim regarding the Company Account when he was not. (See Exhibit
A (Elias emailing the Victim, a copy of which he sent to CW, and then Elias falsely telling CW
that the Victim had called Elias).)1 Of course CW later realized that Elias was engaged in fraud
and CW facilitated it, but it was Elias and Elias alone who was creating email accounts in the
Victim’s name and forging wire transfer instructions using the Victim’s identity and signature.
Indeed, it is not in dispute that every penny of the over $750,000 stolen from the Company
Account went to Elias. CW did not receive any of the fraud proceeds, which is consistent with
the evidence showing that Elias was the one who initiated the fraud scheme, sent the fraudulent
wire transfer instructions, and profited from the fraud.2

         In his sentencing submission, Elias repeatedly characterizes his criminal conduct as
“aberrational” (Def. Mem. at 3, 10) and also as a “lapse of judgment” (id. at 1) and “amateurish”
(id. at 12). The evidence, however, paints a very different picture of Elias as a sophisticated
global fraudster who engaged in calculated conduct over a series of months to defraud multiple
victims and took steps to cover his tracks. In order to commit this fraud, Elias engaged in the
following conduct: (1) he created a Gmail account in the Victim’s name; (2) he registered an
email domain that was similar to the Company’s actual email domain; (3) he created a company
in Panama (the Spoofed Company) with a name similar to the Company and with its own
corporate documents, share certificates, board minutes and directors (none of which were Elias);
(4) he opened a bank account in Luxembourg in the name of the Spoofed Company; (5) he
forged two sets of wire instructions using the Victim’s signature; (6) he transferred the stolen
funds from his Luxembourg bank account to various other bank accounts; (7) he closed the bank
account in Luxembourg and dissolved the Spoofed Company shortly after the fraud was
discovered; and (8) he forged two powers of attorney and a passport to try to steal money from
other accounts of the Victim and his family at Firm-2 more than five months after he stole the
money from the Company Account. These numerous actions over the course of a year were not
the result of a single mistake or lapse of judgment, but rather was a deliberate course of
fraudulent conduct to deceive employees of Firm-1 and Firm-2 and steal money from multiple
victims by someone who knew how to commit fraud.


1
  Exhibit A was originally in Portuguese and the Government has provided a draft English
translation.
2
 While Elias has accepted responsibility for his criminal conduct by pleading guilty, based on his
sentencing submission there appears to be a discrepancy between his account and CW’s account
regarding at least the initial stages of the fraud. The Government credits the CW’s account based
on all the evidence in the case.
        Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 5 of 26
Hon. Gregory H. Woods
April 18, 2019
Page 5 of 7

        The defendant’s claim that he did “little to hide the evidence of [his] wrongdoing” (Def.
Mem. at 12) is also belied by the multiple email accounts in the Victim’s name that could not
directly be tied back to him, the spoofed email containing the Company’s name that could not
directly be tied back to him, the Panamanian company he created that could not directly be tied
back to him, and his choice to transfer the stolen money to an account in Luxembourg which he
closed as soon as the fraud was discovered. Further, by the time the Government had obtained a
search warrant for the defendant’s personal email account that was believed to have been used in
connection with the fraud, the defendant had deleted that account. This demonstrates that the
defendant had in fact taken multiple steps to conceal his identity from law enforcement and even
deleted evidence of his crimes that he knew may by sought by law enforcement.

         For the reasons set forth above, a Guidelines sentence on Count One is necessary to
reflect the seriousness of the defendant’s conduct and to provide just punishment for the offense.

       B.      The Need for Specific Deterrence and to Protect the Public

       Second, a sentence within the Guidelines range is necessary for specific deterrence to this
defendant and to protect the public from further crimes of the defendant. For the five years
leading up to this crime, it appears that the defendant was gainfully employed earning at least
$150,000 a year (PSR ¶ 60), that he had a loving family with three children, and that he had the
support of numerous family members and friends, many of whom wrote letters to the Court in
connection with this sentencing. Moreover, even in 2014 when the crime against the Company
was committed, the defendant appears to have sold his company Empiricus Research for
$200,000. (Id.).3 Nevertheless, despite all of this support, his significant financial success
throughout his career, and the fact that the defendant was certainly aware of the potential legal
consequences of his criminal conduct, the defendant chose to engage in the instant offense,
thereby putting his ability to be with his family at risk.

        Importantly, the defendant’s claim that he used the stolen funds “to pay down his familial
obligations and debts” is also undermined by the evidence. (Def. Mem. at 12.) Based on the
Government’s review of the statements for the bank account in Luxembourg that received the
stolen funds (see Exhibit B), the defendant appears to have used the money he stole to make
investments. Specifically, within two weeks of receiving the approximately $752,000 from the
Company Account, Elias transferred approximately $136,00 to other accounts that could not be
traced to him, bought approximately $156,000 in U.S. stocks, and then exchanged a majority of
the remaining money into foreign currency, namely Pounds, Euros, Francs, and Yen, which he
then used to invest in foreign stocks. In fact, a majority of the money in the account was not
transferred out of the account until May 18, 2015, around the same time when the fraud was
discovered by the Company. Such investment activity is consistent with Elias’s extensive
experience in finance and his representations to the Luxembourg bank that he had over ten years
of experience in investing, had a “high” risk appetite, and was seeking long-term aggressive

3
 Elias’s submission states that he sold the company for the “modest sum” of $50,000. (Def.
Mem. at 7.)
         Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 6 of 26
Hon. Gregory H. Woods
April 18, 2019
Page 6 of 7

capital growth through these investments. It is not, however, consistent with Elias’s
representations that he committed this crime due to “mounting financial pressures” and the need
to “stabilize and provide for his family.” (Def Mem. at 1, 12.) In light of the above and given
that Elias was earning six figures for at least the five years leading up to this crime and likely had
significant earnings from prior jobs at well-known firms,4 this was not a crime that Elias
committed out of desperation to pay necessary family expenses. Rather, it was a crime of
opportunity and greed, the latter of which became clear when Elias attempted to steal from after
other accounts belonging to the Victim’s family at Firm-2.

       Accordingly, a Guidelines sentence on Count One is necessary to discourage the
defendant from committing further crimes following his release from prison and would impress
upon him the serious consequences of his criminal conduct.

       C.      The Need for General Deterrence and to Promote Respect for the Law

        Third, a Guidelines sentence on Count One is appropriate to ensure adequate general
deterrence and to promote respect for the law. Based on the most recent data available, the
Bureau of Justice Statistics estimates that in 2016 “10% of persons age 16 or older had been
victims of identity theft during the prior 12 months.”5 Such identity theft and fraud has become a
prevalent crime that affects numerous Americans daily, causing financial difficulties and
emotional distress for those individual victims whose security is compromised as well as the
financial institutions, like here, that are defrauded. A prison sentence within the Guidelines
range is therefore necessary to send a message to other similarly situated individuals and the
public that participating in identity theft and fraud will not be treated leniently and will entail a
significant period of incarceration. Such a message is particularly important at a time when such
crimes, which are often difficult to prosecute, have become commonplace. Accordingly, a
sentence within the Guidelines range is both necessary and appropriate to promote general
deterrence and respect for the law.

       D.      The Defendant’s Requested Sentence of Probation on Count One Is Wholly
               Inadequate and Contrary to Law

         The defendant’s recommended sentence of probation on Count One (Def. Mem. at 3, 30)
is contrary to law and wholly insufficient to achieve the purposes of sentencing, as discussed
above. As an initial matter, the “aggravated identity theft statute provides that ‘in determining
any term of imprisonment to be imposed for the [underlying] felony’ — here, Count One — the
district court ‘shall not in any way reduce the term to be imposed for such crime so as to
compensate for, or otherwise take into account’ the two-year mandatory consecutive sentence for
the aggravated identity theft offense.” United States v. Mends, 412 F. App’x 370, 375 n.6 (2d
Cir. 2011) (quoting 18 U.S.C. § 1028A(b)(3)); see also Dean v. United States, 137 S. Ct. 1170,

4
  The Government notes that because the defendant did not provide a financial disclosure to the
Probation Department despite being requested (PSR ¶ 61), the Government was not able to
determine how the amount of stolen funds compares to the defendant’s assets.
5
  See https://www.bjs.gov/index.cfm?ty=pbdetail&iid=646.
        Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 7 of 26
Hon. Gregory H. Woods
April 18, 2019
Page 7 of 7

1177 (2017) (“§1028A . . . underscores that for over a decade Congress has been aware of a clear
way to bar consideration of a mandatory minimum.”). By the plain terms of the aggravated
identity theft statute, Congress determined that Count Four warrants a two-year consecutive
sentence and that the Court must independently sentence the defendant on the underlying
conduct in Count One without considering the two-year sentence. See United States v. Guillen-
Esquivel, 534 F.3d 817, 819 (8th Cir. 2008) (reversing sentence of seven days on the predicate
felony where the district court “took into account the twenty-four month sentence in concluding
the overall sentence would be excessive if it chose a sentence for [the underlying felony] within
the advisory guideline range”); United States v. Omole, 523 F.3d 691, 699 (7th Cir. 2007)
(holding that had the sentencing judge “even slightly factored” Section 1028A’s mandatory two-
year sentence into his decision to lean toward a lighter sentence on the predicate felony counts,
“he would have violated 18 U.S.C. § 1028A(b)(3)”).

       The Court must therefore determine the sentence on Count One independently of the two-
year sentence on Count One, which renders a sentence of probation on Count One wholly
inadequate and contrary to law.

III.   CONCLUSION

       For the reasons set forth above, Government respectfully submits that a Guidelines
sentence of 33 to 41 months’ imprisonment on Count One followed by a two-year consecutive
sentence of imprisonment on Count Four is sufficient but not greater than necessary to achieve
the purposes of sentencing and would be fair and appropriate in this case.


                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney


                                              By:
                                                    Sagar K. Ravi
                                                    Assistant United States Attorney
                                                    (212) 637-2195
Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 8 of 26




                EXHIBIT A
Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 9 of 26
Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 10 of 26
Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 11 of 26




                 EXHIBIT A
                DRAFT ENGLISH TRANSLATION
Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 12 of 26
Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 13 of 26
Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 14 of 26




                 EXHIBIT B
Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 15 of 26
Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 16 of 26
Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 17 of 26
Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 18 of 26
Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 19 of 26
Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 20 of 26
Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 21 of 26
Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 22 of 26
Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 23 of 26
Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 24 of 26
Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 25 of 26
Case 1:18-cr-00419-GHW Document 44 Filed 04/18/19 Page 26 of 26
